Citation Nr: 1545285	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-17 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1979 to April 1983. 
This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus initially manifested following acoustic trauma during his active service, and has continued ever since.


CONCLUSION OF LAW

Resolving any doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board grants entitlement to service connection for tinnitus, which constitutes a complete grant of the Veteran's claim, no discussion of VA's duty to notify or assist is necessary.





Legal Criteria and Analysis

The Veteran contends that his bilateral tinnitus is connected to his period of active service, during which he served as an aerospace ground equipment mechanic with the United States Air Force.

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

To establish direct service connection for such a disability, the record must reflect: (1) Competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and            (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163  (2004).

The Veteran has participated in two medical examinations relating to this claim: one performed by a VA examiner in February 2012, and one performed by a private medical examiner in May 2012.  The Veteran reported to both examiners that he was currently suffering from tinnitus.  A layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As such, competent evidence exists of the current existence of tinnitus in the Veteran.  Accordingly, the first Shedden element has been met.

The Veteran served as an aerospace ground equipment mechanic during his active service.  VA conceded in-service acoustic trauma in the February 2012 Rating Decision.  Accordingly,  the second Shedden element has been met.

As to the third Shedden element, the Veteran contends that he initially observed a ringing in his ears in service, which has continued ever since.  He reported this at the time of his August 2011 claim, as well as in two August 2011 follow-up statements, and to a private audiologist in May 2012.  

A veteran is competent to report what he can perceive through his senses, including in-service noise exposure and tinnitus. Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As the Veteran's lay statements qualify as competent evidence that his tinnitus developed while he was in-service, the third and final Shedden element has been met.  Moreover, in May 2012, the private audiologist opined that it is more likely than not that the Veteran's tinnitus was caused by military noise exposure, because during his examination the Veteran identified the onset of his symptoms as beginning during his military service.  

While the February 2012 VA examiner opined that it is less likely than not that the Veteran's tinnitus was caused by his in-service noise exposure, the examiner's report was founded upon an inaccurate factual premise.  In particular, the VA examiner's conclusion is based upon the premise that the Veteran's tinnitus did not manifest itself until nearly two decades after his discharge from the military.  The examiner seemingly ignored the Veteran's various and consistent reports throughout the pendency of this claim that he experienced ringing in his ears in service and since.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  The VA medical opinion must be based upon a full review of the record, to include competent lay evidence.  38 C.F.R. § 3.159(c)(4) (2015).  For these reasons, the February 2012 VA examiner's opinion lacks probative value.  

The Veteran's competent and credible testimony meets the nexus criteria set forth in 38 C.F.R. § 3.303(d) (2015), as it indicates that his tinnitus initially onset at the time of his in-service acoustic trauma and continued ever since. The Court of Appeals for Veteran's Claims recently held that tinnitus is an organic disease of the nervous system under 38 C.F.R. § 3.309 and therefore service-connection can be granted based on competent and credible evidence of continuity of symptomatology. See Fountain v. McDonald, 27 Vet. App. 258 (2015).  

In sum, the preponderance of the competent and credible evidence in this claim supports the Veteran's contention that his tinnitus began in service and has continued ever since.  Service connection for tinnitus is therefore granted.  38 C.F.R. § 3.303 (2015).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran contends that service connection is warranted for bilateral hearing loss.  A review of the record indicates that additional development is required prior to adjudication of the Veteran's claim.  

In February 2012, the VA examiner opined that the Veteran's hearing loss did not qualify as a hearing disability as defined by 38 C.F.R. § 3.385 (2015).  The examiner further indicated that neither the Veteran's pure tone thresholds nor speech recognition scores, using the Maryland CNC Test, met the qualifying standards to be deemed a disability.  

In contrast, in May 2012, a private audiologist's report shows a hearing loss disability as defined by VA regulation.  Impaired hearing qualifies as a disability when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2015).   In May 2012, the Veteran received a score of 88 percent for the right ear, and 92 percent for the left ear.  Thus, this report suggests the possibility of a current disability.  The report, however, does not include an opinion as to medical nexus.

An opinion is needed in order to decide this claim.  As discussed in the decision, above, in-service noise exposure is conceded in this case. Moreover, the Veteran's service treatment records indicate that the Veteran experienced notable hearing loss during his time in-service, to the extent that in February 1982, he was restricted to thirty days hazardous noise free to accommodate conductive hearing loss incurred during active duty.  Additionally, the threshold for normal hearing ranges from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. See 38 C.F.R. § 3.385 (2015); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Veteran participated in several auditory examinations between February 1982 and July 1982, many of which reveal some degree of hearing loss beyond 20 decibels.  Thus, a new VA audiological examination and opinion is needed, to include an opinion as to whether there is a causal connection between the current hearing loss (as shown in the May 2012 private audiologist's report) and the in-service acoustic trauma and/or the documented in-service hearing loss. On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159(c) (2) (2015).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from February 2012 to the present. All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Thereafter, provide the Veteran with a new VA audiological examination.  All audiological findings, including speech recognition scores using the Maryland CNC Test, should be reported.  If the examination establishes the existence of a hearing loss disability for VA purposes, then a full review of the Veteran's service treatment records should also be undertaken.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any hearing loss began in service, was caused by service, or is otherwise related to service.

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.  Rather, the question is whether any current hearing loss is related to service.

A complete rationale must be provided for any opinion offered.

3. Readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond. Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


